Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frederick Koenig on 07/01/2022.
The application has been amended as follows: 
Claims 1-10 and 12-18 are cancelled.
In Claim 11, “harness” is amended to “hardness”.


Response to Arguments
Applicant’s arguments, see P. 9 Par. 2 - P. 10 Par. 5, filed 04/19/2022, with respect to the 35 USC 103 rejection of claim 11 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 11 has been withdrawn. 

Allowable Subject Matter
Claim 11 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 11 requires: A copper-zinc alloy consisting of, in mass%: 
40 to 55% Zn; 
1 to 6% Mn; 
more than 0% and less than 0.5% P; and/or more than 0% and 2% or less Sn; and
a balance of Cu and unavoidable impurities, wherein
the copper-zinc alloy has an electrical conductivity of 10 to 33% IACS and a hardness of 3.6[Zn] – 55 HBW or more, where [Zn] denotes to Zn content in mass%.
The closest prior art of record is Xu et al. (US-20100098579-A1), hereinafter Xu, in view of Fujii et al. (JP-2010227964-A), hereinafter Fujii.
Xu in view of Fujii teaches a P content of 0.59-1.6 wt% and further teaches against a P content below 0.59 in order to ensure cuttability of the alloy, which is outside the claimed more than 0% and less than 0.5% P. There is no suggestion or motivation to decrease the P of Xu into the claimed range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736